DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ERIC KENNEDY SMITH,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3083

                               [May 3, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Scherer,
Judge; L.T. Case No. 76-4947 CF10A.

   Eric Kennedy Smith, Miami, pro se.

   No response required for appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.